UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


KRISHEN L. NAGPAL,                     
                Plaintiff-Appellant,
                 v.
                                                No. 00-2154
LOUIS CALDERA, Secretary, US
Department of Army,
               Defendant-Appellee.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
             Alexander Williams, Jr., District Judge.
                        (CA-98-4243-AW)

                      Submitted: July 31, 2001

                      Decided: August 9, 2001

    Before WIDENER, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Sunanda K. Holmes, Silver Spring, Maryland, for Appellant. Lynne
A. Battaglia, United States Attorney, Larry D. Adams, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                         NAGPAL v. CALDERA
                              OPINION

PER CURIAM:

  Krishen L. Nagpal appeals the district court’s order granting sum-
mary judgment on his claims of discrimination filed against his
employer, the United States Department of the Army (the Agency).
Nagpal claims that the district court erred in granting summary judg-
ment on his claim of failure to promote based on Nagpal’s age,
national origin, and the fact that he filed discrimination claims in the
past. Finding no error, we affirm the judgment of the district court.

   This court reviews de novo a district court’s grant of summary
judgment, and affirms only if there is no genuine issue of material
fact and the moving party is entitled to judgment as a matter of law.
Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994). In order to avoid
summary judgment, however, the nonmoving party must provide
"specific facts showing that there is a genuine issue for trial." Ander-
son v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (citation and
internal quotation marks omitted). When there is a complete failure
of proof by the nonmovant on one of the elements of the cause of
action, all other material questions of fact are necessarily rendered
immaterial. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

   We have examined the briefs and the record and find no reversible
error with respect to the district court’s grant of summary judgment
on Nagpal’s claim of failure to promote. Taylor v. Virginia Union
Univ., 193 F.3d 219, 230-31 (4th Cir. 1999) (requiring the plaintiff to
establish a prima facie case of failure to promote by a preponderance
of the evidence), cert. denied, 528 U.S. 1189 (2000).

   We similarly find that, even assuming Nagpal set forth a prima
facie case for his failure to promote claims, the district court properly
granted summary judgment as to these claims. The Agency adduced
evidence, in the form of deposition testimony, to support its claim that
the promotion decisions at issue were made solely on the basis of
technical qualifications. Nagpal proffered no evidence from which a
trier of fact could find that the Agency’s asserted justification was
false. Accordingly, we affirm the court’s order granting summary
judgment on the failure to promote claim.
                         NAGPAL v. CALDERA                         3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED